DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 17/252,394 filed 12/15/2020 with a preliminary amendment.
Claims 1-7 are pending.
Claims 1-7 are rejected under 35 U.S.C. 112(b).
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US Patent Pub 2016/0078071) in view of Zhang et al. (US Patent 5,832,182).
Priority
The instant application is a national stage of PCT/JP2019/022723 filed 6/7/2019 and claims foreign priority to Japanese Application No. JP2018-116727 filed 6/20/2018.  The certified copy of foreign priority documents have been received.

Information Disclosure Statement
The information disclosure statement filed 12/15/2020 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is 

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is essentially a claim.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1-5 are objected to because of the following informalities:  
In claim 1, fourth limitation, “vectors on the group” should be “vectors of the group.”
In claims 2-4,recite “instruction”, which should be “instructions.”
In claim 3, line 4, “traverses” should be “traverse.”
In claim 5, in the “perform clustering” limitation, “vectors on the group” should be “vectors of the group”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the feature extraction unit” in the fourth limitation. There is lack of antecedent basis for this limitation in the claim.
Claim 1 recites “the hierarchical shaping unit” in the fifth limitation.  There is lack of antecedent basis for this limitation in the claim.
Claim 1 recites “the metadata annotation unit” in the sixth limitation.  There is lack of antecedent basis for this limitation in the claim.
Claim 1 recites “suitable for a usage” in the sixth limitation.  The term is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the prior art rejections below, “suitable” is interpreted as meaning the application can use it.
Claim 1 recites “cluster groups” in the “perform clustering” limitation.  It is unclear what is intended by this limitation because the clustering generates clusters and not cluster groups.  Clarification is required.  For the prior art rejections below, “cluster groups” is interpreted as “clusters.”
Claim 4 recites “the feature extraction unit,” “the hierarchical shaping unit,” and “the metadata annotation unit”.  There is a lack of antecedent basis for each of these limitations.
Claim 5 recites “suitable for a usage” in the last limitation.  The term is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the prior art rejections below, “suitable” is interpreted as meaning the application can use it.
Claim 5 recites “cluster groups” in the “perform clustering” limitation.  It is unclear what is intended by this limitation because the clustering generates clusters and not cluster groups.  Clarification is required.  For the prior art rejections below, “cluster groups” is interpreted as “clusters.”
Claim 6 recites “suitable for a usage” in the last limitation.  The term is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the prior art rejections below, “suitable” is interpreted as meaning the application can use it.
Claims not specifically addressed above are rejected because they depend on a rejected claim. 

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US Patent Pub 2016/0078071) in view of Zhang et al. (US Patent 5,832,182) (Zhang).
In regards to claim 1, McCoy discloses an information processing apparatus comprising:
a.	a processor (McCoy at Fig. 3); and
b.	a storage medium having computer program instructions stored thereon (McCoy at para. 0015), when executed by the processor, perform to:
i.	extract a plurality of features from a data group supplied from a device (McCoy at paras. 0018, 0030)1;
ii.	generating a plurality of indexes including identified variables among the analyzed data based on the extracted features (McCoy at paras. 0018, 0025, 0030)2;
iii. 	generate a metadata tree, the metadata tree including, for each of the clusters, metadata obtained by annotation a synopsis obtained by summarizing information under each of the data file indexes, based on the plurality of indexes generated (McCoy at paras. 0020, 0025, 0030-0031)3; and
iv.	to search the metadata tree generated by the metadata annotation unit for metadata of a cluster suitable for usage indicated by an application and provide the metadata obtained through the search to the application.  McCoy at paras. 0025-26.4
McCoy does not expressly disclose the features of a data group are represented as feature vectors and a step to perform clustering according to a distance between feature vectors of the group of feature vectors generated by the features extraction unit to generate a cluster tree obtained by hierarchizing cluster groups generated by the clustering according to a distance between the clusters.  In other words, although McCoy discloses indexing data files received from sensors, which are cross referenced based on feature similarity, McCoy does not expressly disclose that the data file features are represented as vectors, where a distance measure between feature vectors is performed to generate a cluster tree.  It is noted that McCoy discloses clustering and hierarchical structuring of the metadata that corresponds to the data files, as set forth above.  These hierarchical levels correspond to reduced data sets and increased specificity.  McCoy at para. 0021.
Zhang discloses a system and method for analyzing large data sets.  Zhang discloses generating feature vectors (Zhang at col. 10, lines 10-20) and using the feature vectors to generate a cluster tree.  Zhang at col. 11, lines 40-49; col. 12, lines 10-20.  Much like the metadata tree of McCoy, Zhang’s cluster tree is organized to condense the representation of the data set.
McCoy and Zhang are analogous art because they are both directed to the same field of endeavor of organizing and analyzing large data sets.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify McCoy by adding the features of a data group are represented as feature vectors and a step to perform clustering according to a distance between feature vectors of the group of feature vectors generated by the features extraction unit to generate a cluster tree obtained by hierarchizing cluster groups generated by the clustering according to a distance between the clusters, as disclosed by Zhang.
The motivation for doing so would have been to help with cluster based index building, data retrieval and query optimization.  Zhang at col. 26, lines 16-19.  This is in line with McCoy’s purpose of providing a more efficient method of searching a data set.  McCoy at para. 0020.

In regards to claim 2, McCoy in view of Zhang discloses the information processing apparatus according to claim 1, wherein, when the application indicates a granularity of a data group as the usage, and the computer program instructions further perform to read a metadata of a cluster located in a layer corresponding to the granularity from the metadata tree.  McCoy at paras. 0020-21, 0025-31.5
In regards to claim 3, McCoy in view of Zhang discloses the information processing apparatus according to claim 1, wherein when the application designates a range of physical amounts of a data group toward the bottom as the usage, and the computer program instructions further perform to traverse the metadata tree from a top layer toward a bottom layer and sequentially narrows down the range of the physical amounts recorded in the metadata of each of the clusters, to thereby find and read metadata in which the corresponding range is recorded.  McCoy at paras. 0020-21, 0025-31.6
In regards to claim 4, McCoy in view of Zhang discloses the information processing apparatus according to claim 1, wherein the computer program instructions further perform to adjust parameters used in a process by the feature extraction unit, the hierarchical shaping unit, or the metadata annotation unit according to the usage indicated by the application.  McCoy at para. 0033.7

In regards to claim 5, McCoy discloses an information exchange system for exchanging information between one or a plurality of first information processing apparatus storing a data group supplied form a device and a second information processing apparatus responding to a request from an application (McCoy at Figs. 1, 3), wherein each of the one or plurality of first information processing apparatuses includes:
a.	a processor (McCoy at Fig. 3); and
b.	a storage medium having computer program instructions stored thereon (McCoy at para. 0015), when executed by the processor, perform to:
i.	extract a plurality of features from the data group supplied from the device (McCoy at paras. 0018, 0030)8;
ii.	generating a plurality of indexes including identified variables among the analyzed data based on the extracted features (McCoy at paras. 0018, 0025, 0030)9; and
iii.	generate a metadata tree, the metadata tree including, for each of the clusters, metadata obtained by annotation a synopsis obtained by summarizing information under each of the data file indexes, based on the plurality of indexes generated (McCoy at paras. 0020, 0025, 0030-0031)10, and
iv.	the second information processing apparatus is configured to request any one of the one or plurality of first information processing apparatuses to search the metadata tree for metadata of a cluster suitable for a usage indicated by the application, and provide the metadata obtained through the search to the application.  McCoy at paras. 0025-26.11
McCoy does not expressly disclose the features of a data group are represented as feature vectors and a step to perform clustering according to a distance between feature vectors of the group of feature vectors generated by the features extraction unit to generate a cluster tree obtained by hierarchizing cluster groups generated by the clustering according to a distance between the clusters.  In other words, although McCoy discloses indexing data files received from sensors, which are cross referenced based on feature similarity, McCoy does not expressly disclose that the data file features are represented as vectors, where a distance measure between feature vectors is performed to generate a cluster tree.  It is noted that McCoy discloses clustering and hierarchical structuring of the metadata that corresponds to the data files, as set forth above.  These hierarchical levels correspond to reduced data sets and increased specificity.  McCoy at para. 0021.
Zhang discloses a system and method for analyzing large data sets.  Zhang discloses generating feature vectors (Zhang at col. 10, lines 10-20) and using the feature vectors to generate a cluster tree.  Zhang at col. 11, lines 40-49; col. 12, lines 10-20.  Much like the metadata tree of McCoy, Zhang’s cluster tree is organized to condense the representation of the data set.
McCoy and Zhang are analogous art because they are both directed to the same field of endeavor of organizing and analyzing large data sets.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify McCoy by adding the features of a data group are represented as feature vectors and a step to perform clustering according to a distance between feature vectors of the group of feature vectors generated by the features extraction unit to generate a cluster tree obtained by hierarchizing cluster groups generated by the clustering according to a distance between the clusters, as disclosed by Zhang.
The motivation for doing so would have been to help with cluster based index building, data retrieval and query optimization.  Zhang at col. 26, lines 16-19.  This is in line with McCoy’s purpose of providing a more efficient method of searching a data set.  McCoy at para. 0020.

In regards to claim 6, McCoy discloses an information processing method comprising:
a.	extracting a plurality of features from a data group supplied from a device (McCoy at paras. 0018, 0030)12;
b.	generating a plurality of indexes including identified variables among the analyzed data based on the extracted features (McCoy at paras. 0018, 0025, 0030)13;
c.	generating a metadata tree, the metadata tree including, for each of the clusters, metadata obtained by annotating a synopsis obtained by summarizing information under each of the data file indexes, based on the plurality of indexes generated (McCoy at paras. 0020, 0025, 0030-0031)14; and
d.	searching the generated metadata tree for metadata of a cluster suitable for a usage indicated by an application and providing the metadata obtained through the search to the application.  McCoy at paras. 0025-26.15
McCoy does not expressly disclose the features of a data group are represented as feature vectors and a step to perform clustering according to a distance between feature vectors of the group of feature vectors generated by the features extraction unit to generate a cluster tree obtained by hierarchizing cluster groups generated by the clustering according to a distance between the clusters.  In other words, although McCoy discloses indexing data files received from sensors, which are cross referenced based on feature similarity, McCoy does not expressly disclose that the data file features are represented as vectors, where a distance measure between feature vectors is performed to generate a cluster tree.  It is noted that McCoy discloses clustering and hierarchical structuring of the metadata that corresponds to the data files, as set forth above.  These hierarchical levels correspond to reduced data sets and increased specificity.  McCoy at para. 0021.
Zhang discloses a system and method for analyzing large data sets.  Zhang discloses generating feature vectors (Zhang at col. 10, lines 10-20) and using the feature vectors to generate a cluster tree.  Zhang at col. 11, lines 40-49; col. 12, lines 10-20.  Much like the metadata tree of McCoy, Zhang’s cluster tree is organized to condense the representation of the data set.
McCoy and Zhang are analogous art because they are both directed to the same field of endeavor of organizing and analyzing large data sets.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify McCoy by adding the features of a data group are represented as feature vectors and a step to perform clustering according to a distance between feature vectors of the group of feature vectors generated by the features extraction unit to generate a cluster tree obtained by hierarchizing cluster groups generated by the clustering according to a distance between the clusters, as disclosed by Zhang.
The motivation for doing so would have been to help with cluster based index building, data retrieval and query optimization.  Zhang at col. 26, lines 16-19.  This is in line with McCoy’s purpose of providing a more efficient method of searching a data set.  McCoy at para. 0020.

 In regards to claim 7, McCoy in view of Zhang discloses a non-transitory computer readable medium having computer executable instructions, upon execution of the instructions by a processor of a computer, cause the computer to function as the information processing apparatus according to claim 1.  McCoy at Fig. 2; para. 0015.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Aguilar et al. (US Patent Pub 2011/0158510) discloses a system and method for extracting features from image data, constructing metadata for various semantic levels, and storing the metadata with the image sequence in a database for searching.
Li et al. (US Patent Pub 2011/0282897) discloses a system and method for maintaining a database of reference images that can be searched based on local features of the images.
Vadrevu et al. (US Patent Pub 2012/0284275) discloses a system and method for using offline clusters to perform real time clustering of search data.
Nagano et al. (US Patent Pub 2012/0330957) discloses a system and method for determining a weight of a feature in a hierarchical clustering process using similarity measures.
Matsunaga et al. (US Patent Pub 2014/0119646) discloses a system and method for performing hierarchical clustering of feature vectors of sensor data in an internet of things environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Features from the data files of sensor data (i.e., data group supplied from a device) are extracted by the first crawler.  
        2 The index is created based on cross referencing the data files and identifying similar types of information.  While this does not expressly state a “distance” is calculated, it is determining similarity by comparison of features among the data files.  
        3 A metadata hierarchy comprises auxiliary file clusters, which corresponding to the underlying data files.  The clusters are based on categorical similarities, such as types of data that meet certain criteria (i.e., min, max, ranges, etc).  The metadata values are used to describe the data located in these clusters and corresponding data files (i.e., obtained by annotation of a synopsis obtained by summarizing information …).
        4 .The metadata hierarchy is searched to quickly identify data files that meet the user’s criteria.  Results that meet the user’s search parameters are returned to the user (i.e., suitable for usage indicated by an application…).
        5 A user’s search query (i.e., indication from application) includes search parameters that can represent soft boundaries (i.e., granularity).  This is interpreted as the app indicating a granularity for usage.  The system reads the metadata hierarchy (i.e., searches the metadata tree) based on the specified boundaries (i.e., granularity) and in turn the underlying data corresponding to the area of the metadata hierarchy.
        6 Searches indicating more specific values, like in a range of data, can be submitted.  The system traverses the metadata hierarchy (i.e., metadata tree) and reduces the data set to be searched based on metadata that satisfy the user’s search parameters (i.e., sequentially narrows down…).
        7 Changes in customer behavior can result with design changes or addition of new features (i.e., adjusting parameters used in the process…).
        8 Features from the data files of sensor data (i.e., data group supplied from a device) are extracted by the first crawler.  
        9 The index is created based on cross referencing the data files and identifying similar types of information.  While this does not expressly state a “distance” is calculated, it is determining similarity by comparison of features among the data files.  
        10 A metadata hierarchy comprises auxiliary file clusters, which corresponding to the underlying data files.  The clusters are based on categorical similarities, such as types of data that meet certain criteria (i.e., min, max, ranges, etc).  The metadata values are used to describe the data located in these clusters and corresponding data files (i.e., obtained by annotation of a synopsis obtained by summarizing information …).
        11 .The metadata hierarchy is searched to quickly identify data files that meet the user’s criteria.  Results that meet the user’s search parameters are returned to the user (i.e., suitable for usage indicated by an application…).
        12 Features from the data files of sensor data (i.e., data group supplied from a device) are extracted by the first crawler.  
        13 The index is created based on cross referencing the data files and identifying similar types of information.  While this does not expressly state a “distance” is calculated, it is determining similarity by comparison of features among the data files.  
        14 A metadata hierarchy comprises auxiliary file clusters, which corresponding to the underlying data files.  The clusters are based on categorical similarities, such as types of data that meet certain criteria (i.e., min, max, ranges, etc).  The metadata values are used to describe the data located in these clusters and corresponding data files (i.e., obtained by annotation of a synopsis obtained by summarizing information …).
        15 .The metadata hierarchy is searched to quickly identify data files that meet the user’s criteria.  Results that meet the user’s search parameters are returned to the user (i.e., suitable for usage indicated by an application…).